Citation Nr: 0941780	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-22 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1966 to 
February 1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the Veteran's petition to 
reopen his claim for entitlement to service connection for 
pes planus. 


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for pes planus was denied by a March 1987 Board decision.

2.  The evidence submitted since March 1987 does not relate 
to a necessary unestablished fact and fails to raise a 
reasonable possibility of substantiating the Veteran's claim 
for service connection.

	
CONCLUSIONS OF LAW

1.  The Board's March 1987 decision that denied service 
connection for pes planus is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 20.1100, 20.1105 (2009).

2.  New and material evidence has not been submitted since 
the March 1987 Board
decision that denied entitlement to service connection for 
pes planus and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim, as well as the evidence necessary 
to establish the underlying benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in November 2006 
informed the Veteran of all of the elements required by 
38 C.F.R. § 3.159(b) as stated above.  This letter also 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why his pes planus claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided regarding the Veteran's 
claim.  

Regarding the duty to assist, the RO has obtained the 
Veteran's service, VA, and private treatment records.  In 
claims to reopen previously denied claims, assistance does 
not include providing a medical examination or obtaining a 
medical opinion unless new and material evidence has been 
submitted.  38 C.F.R. § 3.159(c)(4)(i).  Here, no examination 
is afforded the Veteran because, as discussed below, new and 
material evidence has not been submitted.  Therefore, no 
further examination seeking an opinion regarding the 
Veteran's pes planus is necessary to satisfy the duty to 
assist.  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

II. New and Material Evidence

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection on the merits, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

If a pre-existing disorder is noted upon entry into service, 
the Veteran cannot bring a claim for service connection for 
that disorder, but the Veteran may bring a claim for service-
connected aggravation of that disorder.  A pre-existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; see also Quirin v. 
Shinseki, 22 Vet. App. 390, 396 (2009); see also Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  Temporary or intermittent flare-ups of 
a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In March 1987, the Board denied service connection for pes 
planus because there was no evidence that this pre-existing 
condition was aggravated during service.  That decision is 
final.  38 U.S.C.A. § 7103(a); 38 C.F.R. §§ 20.1100, 20.1105.

At the time of the March 1987 decision, the evidence of 
record included the Veteran's service treatment records, a 
May 1986 VA examination report, and May 1986 VA x-ray 
results.  

The Veteran filed a claim to reopen in October 2006.  A 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. §  5108; 38 C.F.R. 
3.156.  Evidence is new if it has not been previously 
submitted to agency decision makers.  38 C.F.R. § 3.156(a).  
Evidence is material if it, either by itself or considered in 
conjunction with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

Evidence received since the March 1987 Board decision 
includes VA treatment records dated from January 1986 to July 
1987, private treatment records from Dr. David K. Smith dated 
from May 2003 to December 2006, and private treatment records 
from Dr. W.D. Beaver dated from February 1982 to June 2005.  
These records show that the Veteran has continued to receive 
treatment for pain resulting from his flat feet and has been 
provided with orthotic shoes to help with the pain.  Of note, 
Dr. Beaver's treatment records indicate that the Veteran 
injured his left ankle while at work in March 1992, with a 
re-injury in October 1997.  In December 1997, Dr. Beaver 
noted that the Veteran had pre-existing pes planus/pronated 
foot deformity that was aggravated by his October 1997 left 
ankle sprain.  In August 1998, Dr. Beaver reported that the 
Veteran had three left foot problems: 1) developmental 
structural changes in his left foot with a mild valgus heel 
and pronated mid-foot with some secondary mild degenerative 
changes, 2) chronic pain symptoms related to his work injury, 
and 3) forefoot numbness that could be due either to plantar 
nerve compression or his history of shingles.  Dr. Beaver 
provided the opinion that the Veteran's symptomatology would 
persist due to the pre-existing structural changes of the 
foot.  Finally, in February 2003 and December 2003, Dr. 
Beaver reported that the Veteran had persistent left ankle 
and left hind foot pain since a slip and fall injury in 
October 1997.  

The Veteran's claim was previously denied because there was 
no evidence that his pre-existing pes planus was aggravated 
during service.  The evidence submitted since March 1987 is 
new in that it had not previously been submitted.  However, 
this evidence is not material because it does not tend to 
show that the Veteran's pes planus was aggravated during 
service.  Rather, this evidence merely confirms that the 
Veteran has pre-existing developmental pes planus/pronated 
foot deformity, and that his left foot pain was aggravated by 
a post-service injury in October 1997.  Accordingly, the new 
evidence of record fails to provide a reasonable possibility 
of substantiating the Veteran's service-connection claim, and 
therefore does not provide a basis for reopening the claim.  
See 38 C.F.R. § 3.156.

The Veteran's contentions that his pes planus was aggravated 
during service are not new.  His statements are essentially a 
repetition of his previous assertions that were before the 
Board in 1987, and are cumulative and not new.  See Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).  
Additionally, the Veteran lacks medical expertise and is not 
qualified to offer medical opinions; therefore, his 
statements are not material.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As new and material evidence has not been submitted, the 
Veteran's claim to 
reopen his previously denied claim for entitlement to service 
connection for pes planus is denied.


ORDER

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for pes planus is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


